PER CURIAM:
David William Linder appeals the district court’s order dismissing for lack of jurisdiction his various motions attacking his conviction. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Linder’s informal brief does not challenge the basis for the district court’s disposition, Linder has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. Further, we deny Linder’s motion to certify a question to the United States Supreme Court and for copies of filings in his direct appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.